Judgments, Supreme Court, New York County (William A. Wetzel, J.), rendered September 29, 2008, convicting defendant, *578upon his pleas of guilty, of attempted burglary in the first degree and grand larceny in the fourth degree, and sentencing him to an aggregate term of 3V2 years, unanimously reversed, on the law, the plea vacated and the matter remanded for further proceedings.
Defendant entered his guilty pleas in consideration of a promise that he would receive a sentence to run concurrently with the sentence to be imposed for his conspiracy convictions under another indictment. As the People concede, since those convictions have been set aside, defendant is entitled to withdraw his pleas (see People v Rowland, 8 NY3d 342 [2007]). Concur—Mazzarelli, J.P., Andrias, Moskowitz, Renwick and Richter, JJ.